DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 3-12, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 7 and 11 recites “the members” in line 1, line 5 and line 1. There is insufficient antecedent basis for this claim limitation. Furthermore, it is also vague and indefinite whether for each instance of “the members” applicant is referring to all or some of “the plurality of members” as recited in claim 1 line 3. Claims 4-5 are rejected for similar reasons. Similarly, claims 11-12, 21-25, must also be corrected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann (WO2018194446 provided in the IDS), in view of Chang et al. (US20160107395A1], herein Chang.
	With respect to Claims 1 and 4-5, Schurmann teaches:
A three dimensional printer [title] comprising: a printer base including a rail portion [Fig. 2, support platform #18 and sides of platform]; a moveable print surface coupled to form a loop and configured to move along the rail portion of the printer base [Fig. 2, #19]; a print head [Fig. 2, #15]; and a print head positioning system configured to move the print head in multiple directions over the print surface [page 5 lines 11-16].

	One of ordinary skill in the art would have found it obvious to incorporate the thread and rod assembly, and tracks of Chang with the continuous band of Schurmann. Although, Waldrop does not explicitly state how the multiple link plates are moved and the mechanism attached to it one having ordinary skill would understand that a mechanism is needed to move the link plates. One would have been motivated to use a screw and rod system to allow to move each one of the plates forward along the track path [Chang [0098]] to control the plate movement and distance [0098].  
	With respect to Claim 2, Schurmann in view of Chang teaches:
The three dimensional printer of claim 1, wherein the print head positioning system comprises a frame pivotally coupled to the printer base [Schurmann, Fig. 2 #16].
	With respect to Claim 7 and 9, Schurmann teaches:
A three dimensional printer [title] comprising: a printer base including a rail portion [Fig. 2, support platform #18 and sides of platform]; a moveable print surface endless track configured to move along a Z-axis direction on the rail portion of the printer base [Fig. 2, #19], wherein the members include first and second thread receiving regions configured to receive screw threads therein; a print head [Fig. 2, #15]; a print head positioning 
	Schurmann is silent to a plurality of members coupled to form a segmented track
on the movable print surface and to wherein the members include a thread receiving portion configured to receive screw threads therein, and wherein the printer includes a rod including screw threads configured to engage the thread receiving portion. However, Chang which is an apparatus for making that includes a track assembly [0089] with mold assembly 1100 [equivalent to the thread] and multiple indexers 802A-D [equivalent to the rod engaging screw] that go over the mold assembly [[0089] Fig. 8].
	One of ordinary skill in the art would have found it obvious to incorporate the thread, rod assembly and tracks of Chang with the continuous band of Schurmann. One would have been motivated to use a screw and rod system to allow to move each one of the plates forward along the track path [Chang [0098]] to control the plate movement and distance [0098].  
	With respect to Claim 8, Schurmann in view of Chang teaches:
The three dimensional printer of claim 7, wherein the print head positioning system further comprising a frame comprises a first arm, a second arm, and a cross-member extending from a first end of the first arm to a first end of the second arm, the first arm and the second arm each including a second end pivotally coupled to the printer base [Schurmann, Fig. 2, #16].
Claim 10, Schurmann in view of Chang teaches:
The three dimensional printer of claim 7, wherein the frame pivotally coupled to the printer base is configured to pivot between about 10 degrees and 90 degrees to the Z-axis direction [Schurmann, Fig. 2, #16 and pivot point #30. Fig. 4 shows movement of pivot to be 0 degrees to at least 45 degrees which is within the claimed range].
	With respect to Claim 11, Schurmann in view of Chang teaches:
The three dimensional printer of claim 7, wherein the members are positioned to extend in a loop about the rail portion to form the segmented endless track [Schurmann, Fig. 2, #19]

Claims 1-3, 6, 18-19, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann (WO2018194446 provided in the IDS), in view of Waldrop et al. (US20170144375A1), herein Waldrop.
	With respect to Claim 1, Schurmann teaches:
A three dimensional printer [title] comprising: a printer base including a rail portion [Fig. 2, support platform #18 and sides of platform]; a moveable print surface coupled to form a loop and configured to move along the rail portion of the printer base [Fig. 2, #19]; a print head [Fig. 2, #15]; and a print head positioning system configured to move the print head in multiple directions over the print surface [page 5 lines 11-16].
	Schurmann is silent to a plurality of members on the movable print surface. However, Waldrop which is in the 3D printing art [title] uses ribbon #602 [Fig. 6] with a continuous band [0086] having multiple link plates [0086] for moving build material that comes from extruder #108 along a path as shown in Fig. 6.

	With respect to Claim 2, Schurmann in view of Waldrop teaches:
The three dimensional printer of claim 1, wherein the print head positioning system comprises a frame pivotally coupled to the printer base [Schurmann, Fig. 2 #16].
	With respect to Claim 3, Schurmann in view of Waldrop teaches:
The three dimensional printer of claim 1, wherein the members are rigid [Waldrop, [0086] “linking plates”].
	With respect to Claim 6, Schurmann in view of Waldrop teaches:
The three dimensional printer of claim 1, wherein the members are positioned so that adjacent members are coupled together with a hinged connection [Waldrop [0086] joint hinges].
	With respect to Claim 18, Schurmann teaches:
A three dimensional printer [title] comprising: a printer base including a rail portion portion [Fig. 2, support platform #18 and sides of platform]; a moveable print surface to form a loop around at least a portion of the printer base [Fig. 2, #19]; a print head [Fig. 2, #15]; and a print head positioning system configured to move the print head in multiple directions over the print surface [page 5 lines 11-16].
	Schurmann is silent to a plurality of rigid members coupled together on the movable print surface. However, Waldrop which is in the 3D printing art [title] uses 
	One of ordinary skill in the art would have found it obvious to modify the printing surface loop of Schurmann with the continuous band ribbon having multiple link plates of Waldrop. One would have been motivated to use a continuous track which allows for better traction to move the build material along. Further, if a track were to be broken the individual track can be repaired instead of replacing the entire loop.
	With respect to Claim 19, Schurmann in view of Waldrop teaches:
The three dimensional printer of claim 18, wherein the print head positioning system comprises a frame pivotally coupled to the printer base [Schurmann, Fig. 2 #16].
	With respect to Claim 21, Schurmann in view of Waldrop teaches:
The three dimensional printer of claim 18, wherein the rigid members are positioned so that adjacent members are coupled together with a hinged connection [Waldrop [0086] joint hinges].
	With respect to Claim 22, Schurmann in view of Waldrop teaches:
The three dimensional printer of claim 18, wherein the moveable print surface includes a printing surface coating [Schurmann, page 2, line 32, “coating”].
	With respect to Claim 23, Schurmann in view of Waldrop teaches:
The three dimensional printer of claim 18, wherein the print head positioning system comprises a frame pivotally coupled to the printer base, the frame comprising a first arm, a second arm, and a cross-member extending from the first arm to the second arm [Schurmann, Fig. 2, #16]
	With respect to Claim 24, Schurmann in view of Waldrop teaches:

	With respect to Claim 25, Schurmann in view of Waldrop teaches:
The three dimensional printer of claim 24, further comprising wheel structures positioned to support the rigid members and move along the rail portion [Schurmann, Fig. 2, #18].
Claims 4-5 and  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann (WO2018194446 provided in the IDS), in view of Waldrop et al. (US20170144375A1), herein Waldrop, and further in view of Chang et al. (US20160107395A1], herein Chang.
	With respect to Claim 4, Schurmann in view of Waldrop teaches: 
The three dimensional printer of claim 1, but is silent to wherein the members include a thread receiving portion configured to receive screw threads therein, and wherein the printer includes a rod including screw threads configured to engage the thread receiving portion. However, Chang which is an apparatus for making that includes a track assembly [0089] with mold assembly 1100 [equivalent to the thread] and multiple indexers 802A-D [equivalent to the rod engaging screw] that go over the mold assembly [[0089] Fig. 8].
	One of ordinary skill in the art would have found it obvious to incorporate the thread and rod assembly of Chang with the continuous band ribbon having multiple link plates of Waldrop. Although, Waldrop does not explicitly state how the multiple link plates are moved and the mechanism attached to it one having ordinary skill would 
	With respect to Claims 5 and 20, Schurmann in view of Waldrop teaches: 
The three dimensional printer of claim 1 and 18, wherein the members include a thread receiving portion [Waldrop, Fig. 6, #612], the thread receiving portion including a first thread receiving region [Fig. 6, #607] and a second thread receiving region [Fig. 6, #606] spaced apart from the first thread receiving region [Fig. 6 shows #607 and #606 as being spaced apart]. 
	Schurmann/Waldrop is silent to and wherein the printer includes a first rod including screw threads positioned to engage the first thread receiving region and a second rod including screw threads positioned to engage the second thread receiving region. However, Chang which is an apparatus for making that includes a track assembly [0089] with mold assembly 1100 [equivalent to the thread] and multiple indexers 802A-D [equivalent to the rod engaging screw] that go over the mold assembly [[0089] Fig. 8].
	One of ordinary skill in the art would have found it obvious to incorporate the thread and rod assembly of Chang with the continuous band ribbon having multiple link plates of Waldrop. Although, Waldrop does not explicitly state how the multiple link plates are moved and the mechanism attached to it one having ordinary skill would understand that a mechanism is needed to move the link plates. One would have been motivated to use a screw and rod system to allow to move each one of the plates .  
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurmann (WO2018194446 provided in the IDS), in view of Waldrop et al. (US20170144375A1), herein Waldrop, and further in view of Chang et al. (US20160107395A1], herein Chang.
	With respect to Claim 7 and 9, Schurmann teaches:
A three dimensional printer [title] comprising: a printer base including a rail portion [Fig. 2, support platform #18 and sides of platform]; a moveable print surface endless track configured to move along a Z-axis direction on the rail portion of the printer base [Fig. 2, #19], wherein the members include first and second thread receiving regions configured to receive screw threads therein; a print head [Fig. 2, #15]; a print head positioning system including a frame pivotally coupled to the printer base [Schurmann, Fig. 2 #16], the print head positioning system configured to move the print head along an X-axis direction and a Y-axis direction over the printer base [page 5 lines 11-16]; and first and second rods having screw threads configured to engage the first and second thread receiving regions.
	Schurmann is silent to a plurality of members coupled to form a segmented track
on the movable print surface. However, Waldrop which is in the 3D printing art [title] uses ribbon #602 [Fig. 6] with a continuous band [0086] having multiple link plates [0086] for moving build material that comes from extruder #108 along a path as shown in Fig. 6.

Schurmann in view of Waldrop teaches: 
	Schurmann in view of Waldrop is silent to wherein the members include a thread receiving portion configured to receive screw threads therein, and wherein the printer includes a rod including screw threads configured to engage the thread receiving portion. However, Chang which is an apparatus for making that includes a track assembly [0089] with mold assembly 1100 [equivalent to the thread] and multiple indexers 802A-D [equivalent to the rod engaging screw] that go over the mold assembly [[0089] Fig. 8].
	One of ordinary skill in the art would have found it obvious to incorporate the thread and rod assembly of Chang with the continuous band ribbon having multiple link plates of Waldrop. Although, Waldrop does not explicitly state how the multiple link plates are moved and the mechanism attached to it one having ordinary skill would understand that a mechanism is needed to move the link plates. One would have been motivated to use a screw and rod system to allow to move each one of the plates forward along the track path [Chang [0098]] to control the plate movement and distance [0098].  
	With respect to Claim 8, Schurmann in view of Waldrop and further in view of Chang teaches:

	With respect to Claim 10, Schurmann in view of Waldrop and further in view of Chang teaches:
The three dimensional printer of claim 7, wherein the frame pivotally coupled to the printer base is configured to pivot between about 10 degrees and 90 degrees to the Z-axis direction [Schurmann, Fig. 2, #16 and pivot point #30. Fig. 4 shows movement of pivot to be 0 degrees to at least 45 degrees which is within the claimed range].
	With respect to Claim 11, Schurmann in view of Waldrop and further in view of Chang teaches: The three dimensional printer of claim 7, wherein the members are positioned to extend in a loop about the rail portion to form the segmented endless track [Schurmann, Fig. 2, #19]
With respect to Claim 12, Schurmann in view of Waldrop and further in view of Chang teaches: The three dimensional printer of claim 7, wherein the members are positioned so that adjacent members are coupled together with a hinged connection [Waldrop [0086] joint hinges].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743